Exhibit 10.8

IDENTIVE GROUP, INC.

AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

This Amendment to Executive Employment Agreement (this “Amendment”) is made and
entered this 31st day of May, 2012, with effect from June 1, 2012, by and
between Identive Group, Inc., a Delaware corporation (the “Company”), and David
Wear (the “Executive”).

WHEREAS, Executive has agreed with the Company to a voluntary reduction in his
current base salary through the remainder of 2012, and the Company and Executive
desire to amend the terms of the existing Executive Employment Agreement dated
May 3, 2012, by and between the Company and the Executive (the “Employment
Agreement”) to reflect this reduction;

NOW, THEREFORE, in consideration of the terms and conditions contained in this
Amendment, and for other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

1. Executive agrees to a reduction of his current annual base salary of 200,000£
(“Base Salary”) by U.S. $50,000 (or approximately 31,984£), with effect from
June 1, 2012 through December 31, 2012. On and after January 1, 2013, the
Executive shall be entitled to his Base Salary, unless otherwise mutually agreed
with the Company. The parties understand and agree that, for all other purposes,
the Base Salary shall be used for determination of bonus entitlements, benefits
and the like. In particular, the elected reduction in Base Salary shall have no
impact on the amount of bonus, if any, to which Executive may be entitled under
the Company’s incentive compensation plans or otherwise.

2. In consideration of the Executive’s voluntary reduction in Base Salary, the
Executive will receive on June 1, 2012 an option to purchase two shares of the
Company’s common stock for each U.S. dollar reduction in Base Salary (the
“Option”). For purposes of this Amendment, the U.S. dollar value equivalent of
the reduction in Base Salary denominated in currencies other than the U.S.
dollar shall be determined by reference to the applicable US dollar exchange
rate as reported by Bloomberg on June 1, 2012. The Option will have an exercise
price equal to the closing price of the Company’s common stock on June 1, 2012,
and will vest in equal monthly installments over a 12-month period beginning on
June 1, 2012. If the Executive’s employment with the Company or its subsidiary,
as applicable, is terminated without cause by the Company or its subsidiary
prior to the end of the vesting period, the vesting of the Option will
immediately accelerate and the Option will become fully vested and exercisable.

3. Except as otherwise expressly modified by the terms and conditions of this
Amendment, the Employment Agreement shall remain in full force and effect and is
hereby confirmed and ratified in all respects, and as so amended by this
Amendment, the Employment Agreement shall be read, taken and construed as one
instrument. Except as expressly provided for in this Amendment, nothing in this
Amendment shall be construed as a waiver of any rights or obligations of the
parties under the Employment Agreement. This Amendment may be executed in any
number of counterparts, all of which shall be considered one and the same
instrument and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other party.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the day
and year first above written.

 

COMPANY: IDENTIVE GROUP, INC. By:  

  /s /Ayman S. Ashour

  Ayman S. Ashour, Chief Executive Officer EXECUTIVE:

  /s/ David Wear

David Wear

 

2